Name: Commission Regulation (EEC) No 2420/90 of 20 August 1990 fixing the amount of the subsidy on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 217HQ Official Journal of the European Communities 21 . 8 . 90 COMMISSION REGULATION (EEC) No 2420/90 of 20 August 1990 fixing the amount of the subsidy on oil seeds THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 2902/89 (2), and in particular Article 27 (4) thereof, Having regard to Council Regulation (EEC) No 1678/85 of 11 June 1985 fixing the conversion rates to be applied in agriculture (3), as last amended by Regulation (EEC) No 2350/90 (4), Having regard to Council Regulation (EEC) No 1569/72 of 20 July 1972 laying down special measures for colza, rape and sunflower seed (*), as last amended by Regulation (EEC) No 2206/90 (6), and in particular Article 2 (3) thereof, Having regard to the opinion of the Monetary Committee, Whereas the amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC was fixed by Commis ­ sion Regulation (EEC) No 2240/90 (7), as last amended by Regulation (EEC) No 2374/90 (8); Whereas the abatement of the subsidy which arises, where appropriate, from the system of maximum guaranteed quantities for the 1 990/91 marketing year, has not yet been fixed ; whereas the amount of the subsidy for the 1990/91 marketing year has been calculated provisionally on the basis of the abatement for the 1989/90 marketing year ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 2240/90 to the infor ­ mation known to the Commission that the amount of the subsidy at present in force should be altered to the amount set out in the Annexes hereto, HAS ADOPTED THIS REGULATION : Article 1 1 . The amount of the subsidy and the exchange rate referred to in Article 33 (2) and (3) of Commission Regu ­ lation (EEC) No 2681 /83 (') are as set out in the Annexes hereto. 2. The amount of the compensatory aid referred to in Article 14 of Council Regulation (EEC) No 475/86 (10) is as set out in Annex III for sunflower seed harvested in Spain . 3. The amount of the special subsidy provided for by Council Regulation (EEC) No 1920/87 (ll) for sunflower seed harvested and processed in Portugal is as set out in Annex III . 4. However, the amount of the subsidy in the case of advance fixing for the 1990/91 marketing year for colza, rape and sunflower will be confirmed or replaced as from 21 August 1990 to take into account the application of the system of maximum guaranteed quantities for this marketing year. Article 2 This Regulation shall enter into force on 21 August 1990. This Regulation shall be binding in its entirety and direcuy applicable in all Member States. Done at Brussels, 20 August 1990 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No 172, 30. 9 . 1966, p. 3025/66. (l) OJ No L 280, 29. 9 . 1989, p. 2. (3) OJ No L 164, 24. 6. 1985, p. 11 . (4) OJ No L 215, 10. 8 . 1990, p. 8 . 0 OJ No L 167, 25. 7. 1972, p. 9. ( «) OJ No L 201 , 31 . 7. 1988, p. 11 . 0 OJ No L 203, 1 . 8 . 1990, p. 28 . ( ») OJ No L 219, 14. 8 . 1990, p. 43. 0 OJ No L 266, 28 . 9. 1983, p. 1 . (10) OJ No L 53, 1 . 3 . 1986, p. 47. (") OJ No L 183, 3 . 7. 1987, p. 18 . 21 . 8 . 90 Official Journal of the European Communities No L 227/21 ANNEX I Aids to colza and rape seed other than 'double zero' (amounts per 100 kg) Current 8 (') 1st period 9 (&lt;) 2nd period 10 (') 3rd period 110 4th period 12 0 5th period 1 (') 1 . Gross aids (ECU) : I  Spain 1,750 1,750 1,750 1,750 1,750 23,943  Portugal 0,000 0,000 0,000 0,000 0,000 26,853  Other Member States 25,919 25,690 25,482 25,194 25,469 25,453 2. Final aids : l \ \ \ (a) Seed harvested and processed in : \ \  Federal Republic of Germany (DM) 60,68 60,14 59,66 58,98 59,63 59,71  Netherlands (Fl) 68,37 67,77 67,22 66,46 67,18 67,30  BLEU (Bfrs/Lfrs) 1 251,55 1 240,49 1 230,45 1 216,54 1 229,82 1 229,74  France (FF) 203,51 201,71 200,08 197,82 199,98 199,85  Denmark (Dkr) 231,46 229,41 227,56 224,98 227,44 227,30  Ireland ( £ Irl) 22,651 22,450 22,269 22,017 22,257 22,243  United Kingdom ( £) 20,028 19,846 19,657 19,389 19,604 19,492  Italy (Lit) 45 402 45 000 44 636 44 132 44 613 44 578  Greece (Dr) 5 469,24 5 413,03 5 336,85 5 241,77 5 302,13 5 210,86 (b) Seed harvested in Spain and processed : I  in Spain (Pta) 267,57 267,57 267,57 267,57 267,57 3 748,90  in another Member State (Pta) 3.838,46 3 805,45 3 771,81 3 725,59 3 767,37 3 748,90 (c) Seed harvested in Portugal and processed : I  in Portugal (Esc) 0,00 0,00 0,00 0,00 0,00 5 525,80  in another Member State (Esc) 5 659,62 5 612,38 5 569,48 5 499,74 5 556,64 5 525,80 (') Subject to the abatement resulting from the system of maximum guaranteed quantities for the 1 990/9 1 marketing year. No L 227/22 Official Journal of the European Communities 21 . 8 . 90 ANNEX II Aids to colza and rape seed 'double zero' (amounts per 100 kg) Current 8 (') 1st period 9 (') 2nd period 10 0 3rd period 110 4th period 120 5th period l (') 1 . Gross aids (ECU) :  Spain 4,250 4,250 4,250 4,250 4,250 26,443  Portugal 2,500 2,500 2,500 2,500 2,500 29,353 ¢  Other Member States 28,419 28,190 27,982 27,694 27,969 27,953 2. Final aids : 1 \ (a) Seed harvested and processed in :  Federal Republic of Germany (DM) 66,53 66,00 65,51 64,84 65,48 65,57  Netherlands (Fl) 74,97 74,36 73,81 73,05 73,78 73,89  BLEU (Bfrs/Lfrs) 1 372,27 1 361,21 1 351,17 1 337,26 1 350,54 1 350,46  France (FF) 223,14 221,34 219,71 217,45 219,61 219,48  Denmark (Dkr) 253,78 251,74 249,88 247,31 249,77 249,62  Ireland ( £ Irl) 24,835 24,635 24,453 24,202 24,442 24,428  United Kingdom ( £) 21,977 21,795 21,606 21,338 21,553 21,441  Italy (Lit) 49 781 49 380 49 015 48 511 48 992 48 957  Greece (Dr) 6 012,59 5 956,39 5 880,20 5 785,12 5 845,49 5 754,21 (b) Seed harvested in Spain and processed :  in Spain (Pta) 649,81 649,81 649,81 649,81 649,81 4 131,14  in another Member State (Pta) 4 220,70 4 187,69 4 154,05 4 107,83 4 149,61 4 131,14 (c) Seed harvested in Portugal and processed :  in Portugal (Esc) 517,26 517,26 517,26 517,26 517,26 6 043,06  in another Member State (Esc) 6 176,88 6 129,64 6 086,73 6 016,99 6 073,90 6 043,06 (') Subject to the abatement resulting from the system of maximum guaranteed quantities for the 1990/91 marketing year. 21 . 8 . 90 Official Journal of the European Communities No L 227/23 ANNEX III Aids to sunflower seed (amounts per 100 k&lt;i) Current 8 (') 1st period 9 0 2nd period io o 3rd period 110 . 4th period 120 1 . Gross aids (ECU):  Spain 8,600 8,600 8,600 8,600 8,600  Portugal 0,000 0,000 0,000 0,000 0,000  Other Member States 33,974 34,253 33,738 34,069 34,400 2. Final aids : \ \ \ (a) Seed harvested and processed in (2) : \  Federal Republic of Germany (DM) 79,54 80,19 78,99 79,76 80,53  Netherlands (Fl) 89,62 90,35 89,00 89,87 90,74  BLEU (Bfrs/Lfrs) 1 640,50 1 653,97 1 629,10 1 645,09 1 661,07  France (FF) 266,76 268,95 264,91 267,50 270,10  Denmark (Dkr) 303,39 305,88 301,28 304,24 307,19  Ireland ( £ Irl) 29,690 29,934 29,484 29,773 30,062  United Kingdom ( £) : 26,283 26,505 26,069 26,292 26,551  Italy (Lit) 59 511 60 000 59 098 59 678 60 257  Greece (Dr) 7 197,84 7 258,71 7 108,32 7 155,54 7 228,26 (b) Seed harvested in Spain and processed : \ \  in Spain (Pta) 1 314,91 1 314,91 1 314,91 1 314,91 1 314,91  in another Member State (Pta) 4 563,61 4 603,82 4 525,39 4 568,31 4 618,58 (c) Seed harvested in Portugal and processed :  in Portugal (Esc) 0,00 0,00 0,00 0,00 0,00  in Spain (Esc) 7 956,11 8 014,95 7 906,34 7 965,16 8 035,18  in another Member State (Esc) 7 782,22 7 839,77 7 733,54 7 791,07 7 859,56 3. Compensatory aids : |||| Il ,  in Spain (Pta) 4 537,40 4 577,62 4 499,18 4 542,10 4 592,37 4. Special aid : IIIlII||\  in Portugal (Esc) 7 782,22 7 839,77 7 733,54 7 791,07 7 859,56 (') Subject to the abatement resulting from the system of maximum guaranteed quantities for the 1990/91 marketing year. 0 For seed harvested in the Community as constituted at 31 December 1985 and processed in Spain, the amounts shown in 2 (a) to be multiplied by 1,0223450. ANNEX IV Exchange rate of the ecu to be used for converting final aids into the currency of the processing country when the latter is a country other than the country of production (value of ECU 1) Current 8 1st period 9 2nd period 10 3rd period 11 4th period 12 5th period 1 DM 2,069160 2,065660 2,062300 2,059030 2,059030 2,050440 Fl 2,331310 2,327520 2,323690 2,319970 2,319970 2,309270 Bfrs/Lfrs 42,573800 42,531100 42,490300 42,442000 42,442000 42,314500 FF 6,941200 6,938140 ^ 6,935410 6,933710 6,933710 6,926560 Dkr 7,894150 7,895560 7,895650 7,895600 7,895600 7,887710 £Irl 0,771509 0,771375 0,771593 0,771499 0,771499 0,773032 £ 0,695017 0,697773 0,700219 0,702571 0,702571 0,709026 Lit 1 516,61 1 517,67 1 519,05 1 520,39 1 520,39 1 524,70 Dr 203,25200 204,52100 206,63800 208,36500 208,36500 214,27600 Esc 182,32700 182,74500 183,23300 183,96300 183,96300 185,83000 Pta 126,92500 127,38800 127,80100 128,22300 128,22300 129,34700